Title: From Alexander Hamilton to John H. Cruger, 27 November 1771
From: Hamilton, Alexander
To: Cruger, John H.


Mr. John H. Cruger
St Croix Nov. 27. 1771
Sir
Your favour of the 21st. Ulto. ⅌ Capt Newton lies now before me, the Contents of which I have properly noted & beg to refer you to a Letter just finished to Mess[rs.] Jacob Walton & John Harris Cruger for everything relative to the Sloop Thunderbolt which I shall say nothing of here. I receivd the articles sent by her, agreeable to your memorandum & in good order. The Cost is to your Credit, together with my ⅓ Cost of the Sloops Cargo out &c. &c. conformable to the Inclosed Memorandum.
I am Sir   Your most Hum Serv
for N C
A Hamilton
